Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA Email September 24, 2014 Alberto H. Zapata, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission Mail Stop 5-6 treet, NE Washington, DC20549-0506 RE:Lincoln National Variable Annuity Account L of The Lincoln National Life Insurance Company Registration Statement on Form N-4 for Group Variable Annuity Contracts File No. 333-198914 Lincoln Retirement Income RolloverSM Version 4 Dear Mr. Zapata: On behalf of The Lincoln National Life Insurance Company (“Lincoln”) and Lincoln National Variable Annuity Account L (“the Account”), enclosed is a courtesy copy of the initial registration statement under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain group variable annuity contracts marketed under the name Lincoln Retirement Income RolloverSM Version 4 (“the Version 4 Contracts”).The Registration Statement was filed with the Securities and Exchange Commission via EDGAR on September 24, 2014. The Version 4 Contracts are in many respects similar to certain group variable annuity contracts issued by Lincoln through the Account (specifically, Lincoln Retirement Income RolloverSM Version 1; File No. 333-198911) (the “Version 1 Contracts”). The filing for the Version 1 Contracts is currently being reviewed by the staff of the Office of Insurance Products, Division of Investment Management. The Version 4 Contracts are “clones” of the Version 1 Contracts; therefore, the disclosure is similar with appropriate modifications to reflect the different mortality and expense risk charge (“M&E charge”). The enclosed copies of the prospectus and statement of additional information included in the Registration Statement for the Version 4 Contracts have been marked to show changes from the current prospectus and statement of additional information for the Version 1 Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review (Release IC-13768). The only material difference between the Version 4 Contracts and the Version 1 Contracts is that they have a different M&E charge.The M&E charge for Version 1 Contracts is 0.05%, while the M&E charge for Version 4 Contracts is 0.65%. We believe the blacklining accurately reflects the differences outlined above. Any questions or comments regarding this filing may be directed to my attention at 260-455-3917.Thank you for your assistance. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln Retirement Income RolloverSM Version 4 Group Variable Annuity Contract with Certificates Lincoln National Variable Annuity Account L Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
